

	

		III

		109th CONGRESS

		2d Session

		S. RES. 407

		IN THE SENATE OF THE UNITED STATES

		

			March 28, 2006

			Mr. Menendez submitted

			 the following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Recognizing the African American Spiritual

		  as a national treasure.

	

	

		Whereas, since slavery was introduced into the European

			 colonies in 1619, enslaved Africans remained in bondage until the United States

			 ratified the 13th amendment to the Constitution in 1865;

		Whereas, during that period of the history of the United

			 States, the first expression of that unique American music was created by

			 enslaved African Americans who—

			(1)used their

			 knowledge of the English language and the Christian religious faith, as it had

			 been taught to them in the New World; and

			(2)stealthily wove

			 within the music their experience of coping with human servitude and their

			 strong desire to be free;

			Whereas, as a method of survival, enslaved African

			 Americans who were forbidden to speak their native languages, play musical

			 instruments they had used in Africa, or practice their traditional religious

			 beliefs, relied on their strong African oral tradition of songs, stories,

			 proverbs, and historical accounts to create this original music, now known as

			 spirituals;

		Whereas Calvin Earl, a noted performer and educator on

			 African American spirituals, remarked that the Christian lyrics became a

			 metaphor for freedom from slavery, a secret way for slaves to

			 communicate with each other, teach their children, record their history,

			 and heal their pain.;

		Whereas the New Jersey Historical Commission found that

			 some of those daring and artful runaway slaves who entered New Jersey by

			 way of the Underground Railroad no doubt sang the words of old Negro spirituals

			 like Steal Away before embarking on their perilous journey

			 north.;

		Whereas African American spirituals spread all over the

			 United States, and the songs we know of today may only represent a small

			 portion of the total number of spirituals that once existed;

		Whereas Frederick Douglass, a fugitive slave who would

			 become one of the leading abolitionists of the United States, remarked that the

			 spirituals told a tale of woe which was then altogether beyond my feeble

			 comprehension; they were tones loud, long, and deep; they breathed the prayer

			 and complaint of souls boiling over with the bitterest anguish. Every tone was

			 a testimony against slavery and a prayer to God for deliverance from

			 chains. . . .; and

		Whereas the American Folklife Preservation Act (Public Law

			 105–275; 20 U.S.C. 2101 note) finds that the diversity inherent in

			 American folklife has contributed greatly to the cultural richness of the

			 nation and has fostered a sense of individuality and identity among the

			 American people.: Now, therefore, be it

		

	

		That the Senate—

			(1)recognizes that

			 African American spirituals are a poignant and powerful genre of music that

			 have become one of the most significant segments of American music in

			 existence;

			(2)expresses the

			 deepest gratitude, recognition, and honor to the former enslaved Africans in

			 the United States for their gifts to our Nation, including their original music

			 and oral history; and

			(3)requests that the

			 President issue a proclamation that reflects on the important contribution of

			 African American spirituals to American history, and naming the African

			 American spiritual a national treasure.

			

